Sedgwick, J.
These two cases were argued and submitted together. They were actions to foreclose real estate mortgages. The notes which the mortgages were given to secure w7ere by their terms payable at the office of the Globe Investment Company, and of necessity the plaintiffs had to present the coupons at that office as they matured, as w7ell as the principal note, in order to receive payment thereon, and the defendants below7 w7ere required by the terms of their notes to make payment at the office of said company. The trial court found that the company was not the agent of *301the holders of the notes and mortgages to make collection for them, and this finding is supported by the evidence. Decrees were entered foreclosing the mortgages as prayed, and the defendants appealed. The facts in the two cases, respectively, are substantially identical with the facts in Garnett v. Myers, ante, page 280, and for the reasons given in the opinion in that case the decrees of the district court rendered in these cases are respectively
Affirmed;